 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10     TERI K. SAHM,                                   Case No. C19-02090-RSM

11                    Plaintiff,                       ORDER OF DISMISSAL
12                      v.
13
       ONSLOW BAY FINANCIAL LLC, et
14     al.,
15                    Defendants.
16
17          This matter comes before the Court sua sponte and on the Court’s prior Order to Show
18
     Cause, Dkt. #9. Pro se Plaintiff, Teri Sahm, has been granted leave to proceed in forma pauperis
19
     in this matter. Dkt. #3. The Complaint was posted on the docket on December 31, 2019. Dkt.
20
     #4.
21
22          Plaintiff brings this action against at least 133 defendants on a variety of federal statutes,

23   including but not limited to the Racketeer Influenced and Corrupt Organizations Act, the Fair
24
     Debt Collection Act, the Lanham Act, various admiralty and maritime statutes, the False Claims
25
     Act, and the Geneva Conventions. Dkt. #4. Plaintiff claims that Defendants “are attempting to
26
27   steal the Property and Assets using Deed Theft” through a “Mortgage” and seeks immediate

28   release of any and all claims and liens against her house and property. Id. at 27-28. She also



     ORDER OF DISMISSAL - 1
     requests “the total amount of money that has been paid out of the Cestui Que Vie Estate Trust”
 1
 2   for her house and property plus $30,000 for each occurrence of copyright infringement on his

 3   name(s). Id. Plaintiff claims that Defendants attempted to steal the “Property” and “Assets”
 4
     using a “so-called ‘Mortgage’ via servicing and pooling agreements” and claims there is no valid
 5
     contract in place and no “wet-ink signature of the original note” because “some PERSON
 6
 7   destroyed the note along the way.” Id. at 27. The complaint also alleges “[c]ontinual tampering

 8   with the so-called ‘deed’ and so-called ‘note’” and “semantic deceit and CORPORATE name
 9   changes.”    Likewise, it generally alleges violation of copyright and “ignoring relevant
10
     information and responding with boiler plate responses” without explanation. Id. Plaintiff also
11
     alleges fraud related to a notary signature and constructive fraud.
12
13          On February 14, 2020, this Court issued an Order to Show Cause. Dkt. #9. The Court

14   indicated that the Complaint fails to support its claims with specific facts presented in a clear and
15   understandable manner and contains allegations that are difficult to follow with unconnected
16
     facts and vague accusations. Specifically, the Complaint lists at least thirteen federal statutes
17
     without providing separate causes of action or connecting the above facts coherently to the cited
18
19   statutes allegedly violated. See Dkt. #4 at 26. The Court noted “[i]t is likewise unclear how

20   many of the 133 named defendants are involved in the alleged violations giving rise to Plaintiff’s
21
     claims” and “how the facts as presented in this case could constitute violations of the federal
22
     statutes listed.” Dkt. #9 at 2. The Court ordered Plaintiff to respond with “a short and plain
23
24   statement telling the Court (1) the separate causes of action upon which [her] claims are based,

25   (2) how Defendants violated each of those laws causing harm to Plaintiff, and (3) why this case
26   should not be dismissed without prejudice.” Id. at 3. The Court warned that Plaintiff’s Complaint
27
     suffers from deficiencies that, if not adequately addressed, would require dismissal. Id. (citing
28



     ORDER OF DISMISSAL - 2
     28 U.S.C. § 1915(e)(2)(B)). In response to Plaintiff’s Motion to Extend Deadlines, Dkt. #10, the
 1
 2   Court extended Plaintiff’s deadline to respond to on or before March 6, 2020. Dkt. #12 at 2.

 3          The Court has received Plaintiff’s Response, Dkt. #14, and the praecipe with Plaintiff’s
 4
     signature, Dkt. #15. The Response is difficult to follow and does not provide satisfactory answers
 5
     to these questions. Rather than explain the separate causes of action upon which her claims are
 6
 7   based and connecting the facts coherently to the alleged violations, Plaintiff provides a vague

 8   and conclusory argument for why the “securitization process,” in general, is illegal and
 9   fraudulent. Regarding her claims under the Racketeer Influenced and Corrupt Organizations Act
10
     (“RICO”), she argues that securitization “causes specific violations of R.I.C.O.” because
11
     fraudulent transactions underlying the securitization process serve as “predicate acts.” Dkt. #15
12
13   at 1. Similarly, she argues that securitization violates usury, antitrust and bankruptcy laws

14   because it creates “market integration, syndicate collusion, price formation, vertical foreclosure,
15   foreclosure for profit, tying, price-fixing, predatory pricing, and the rigging of allocations.” Id.
16
     These vague, conclusory allegations fail to explain how specific actions by Defendants amount
17
     to violations of any of the cited laws that caused harm to Plaintiff. It is likewise unclear to the
18
19   Court how any of the Defendants can be charged by Plaintiff for generalized violations of

20   antitrust and bankruptcy law.
21
            The remainder of Plaintiff’s Response is similarly conclusory and vague as to violations
22
     related to the mortgage on Plaintiff’s homestead. She claims that “it is a criminal offense to say
23
24   that the SEC has approved the security.” Id. at 2 (emphasis omitted). She also alleges “blatant

25   deceit, fraud” on account of the trusts are “no longer a publicly traded security trust” because it
26   “went dark or private.” Id. at 2. Similarly, she alleges “ongoing tampering” with copies of a
27
     “Note or Deed” on the basis that some copies of the referenced note contain an allonge and others
28



     ORDER OF DISMISSAL - 3
     do not, and no “valid and true original wet ink actual document” exists. Id. at 2. She also alleges
 1
 2   that the “so-called ‘Notes’ and ‘Deeds’ and ‘Assignments’ are all fraudulent because they are

 3   offering these services as a ‘Mortgage’ or ‘home loan’ or ‘home equity loan’, when in fact it is .
 4
     . . a future lease purchase tenancy agreement.” Id. She likewise claims that the private
 5
     corporations of the Government are “part of the fraud and deceit” related to the trusts and
 6
 7   “unlawful securitization of our homes and land” because the note is “securitized and sold to the

 8   highest bidder.” Id. at 5. Plaintiff also challenges the general legality of the foreclosure process,
 9   arguing that if a borrower stops making payments on “this illegal and void contract,” then the
10
     foreclosure process starts. Id. Finally, she claims that “[e]ach CORPORATION has received a
11
     valid payment receipt, but all have chosen to ignore, despite the fact that my credit report shows
12
13   that the debt has been paid” since she submitted “all the so-called ‘mortgages’ to be offset through

14   the Sign In America Debt Relief Program for Americans.” Id. at 6. Again, none of these
15   statements connect specific actions by Defendants to violations of any of the cited laws that
16
     caused harm to Plaintiff. The Court also notes Plaintiff has not met the heightened pleading
17
     standard for fraud under Federal Rule of Civil Procedure 9(b). Even if Plaintiff could plead
18
19   extortion or fraud, the Court lacks subject matter jurisdiction without an applicable federal

20   statute.
21
                Plaintiff’s Response lists one of the Defendants by name—Onslow Bay Financial, LLC
22
     (“Onslow Bay”)—but again only provides general, conclusory allegations as to the purported
23
24   violations. She alleges that Onslow Bay has engaged in “stacking” and “creating their own Trusts

25   as of 2018” in addition to sending her a large volume of mail and issuing “boiler plate responses”
26   in violation of the Fair Debt Collection Practice [Act], the Truth In Lending Act, and constituting
27
     constructive fraud and mail fraud. Id. at 3-4. It is unclear to the Court how the facts involving
28



     ORDER OF DISMISSAL - 4
     Plaintiff as presented in this case, such as purchasing Plaintiff’s mortgage loan and sending her
 1
 2   large volumes of mail with “boiler plate” language, could constitute violations of federal law,

 3   extortion or fraud.
 4
            Finally, Plaintiff explains that her copyright claim arises from Defendants’ use of the
 5
     name “Teri K Sahm” that amounts to “a gross breach of trust and semantic deceit.” Id. at 4.
 6
 7   Plaintiff’s allegations are difficult to follow, but she explains that providing a birth certificate

 8   upon birth “is a scam that is perpetrated by conscripted hospital staff” who force mothers to sign
 9   a birth certificate and register the baby’s name. Id. at 4. She states that her “true name (trade
10
     name) is Teri Kealoha Harris” and is “a fictional entity that has been used by the MUNICIPAL
11
     STATE.” Id. at 4. She also references a “Dead Baby Scam” and describes the purpose of the
12
13   activity as linked to the United States’ bankruptcy in 1933 under President Franklin D. Roosevelt

14   and that the government acts as a for-profit corporation. Id. at 5. None of these statements
15   provide a coherent basis for violation of federal copyright law.
16
            The Court has reviewed the Complaint, Plaintiff’s Response, and the remainder of the
17
     record and finds that Plaintiff has failed to adequately respond to the Court’s Order to Show
18
19   Cause. Given all of this, dismissal is warranted. See 28 U.S.C. § 1915(e)(2)(B). Accordingly,

20   the Court hereby finds and ORDERS:
21
            1)      Plaintiff’s claims are DISMISSED.
22
            2)      This matter is CLOSED.
23
24          DATED this 9 day of March 2020.

25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER OF DISMISSAL - 5
